El Jmrz Asociado Sil Volt?,
emitió la opinión del. tribunal.
Santiago E. Palmer que es el Archivero General para el Distrito Notarial de San Juan, presentó solicitud ante esta corte para que se expidiera un auto de mandamus contra Gabriel Guerra, habiéndose dictado debidamente una orden contra el segundo para que expusiera los mo-tivos que tuviera por los que no debiera dictarse el auto de mandamus.
No aparóle claramente porque el peticionario vino en primera instancia á esta cortee Oreemos que, en un caso ordinario en que el auto no se dirija contra el Consejo Ejecutivo, ú otro alto cuerpo, ó contra una corte inferior, y cuando no hay una razón especial para que haya urgen-cia ó pronto desliadlo, la solicitud' debiera hacerse á la Corte de Distrito. De este modo pueden examinarse las cuestiones de hecho con facilidad teniendo asegurado las partes el derecho de apelación.
Solamente debe reclinarse á lá ley de ■mandamus cuan-do no haya otro remedio adecuado, é igualmente, la solici-tud únicamente debe hacerse á nosotros cuando no haya otro tribunal adecuado. En lo sucesivo la discreción que seguiremos será enviar á las partes á la corte que deba conocer del asunto, á menos que de la solicitud aparezca razón suficiente para no hacerlo así. No hubo tal razón en *557el presente caso, pero la corte habiendo admitido jurisdic-ción, seguirá tomando consideración del caso;
La solicitud fue debatida por parte del demandado ale-. gando que el fiscal, por conducto de quien se había presen-tado la solicitud, no tenía autoridad para representar al peticionario. La solución de la cuestión depende de si es ó nó Santiago K,. Palmer un funcionario público, y s.i el Attorney General tendría derecho para representarlo de acuerdo con la sección 64 del Código Político. ¿Es Palmer-tai funcionario dentro de las prescripciones de aquella sección? Creemos que la simple lectura de la ley do mar-zo, 1905, demuestra claramente que el funcionario, á, saber, Archivero General, es un funcionario público, un empleado del Gobierno Insular. Aún suponiendo que no fuera tal empleado, el carácter de sus deberes es tal, y tal • es el interés que el público tiene en el debido cumplimien-to de ellos, que teniendo el Attorney General, de acuerdo con la sección 21 de la Ley Orgánica, toda la autoridad de el Attorney General de un territorio, tendría dentro de su discreción el derecho de representarle; especialmente cuando es el objeto llevar á efecto una ley para la centra-lización definitiva de los documentos notariales en cada uno de los distritos judiciales.
La cuestión principal, ó sea, si Guerra tenía ó nó tenía derecho de negarse á la entrega ele los protocolos, no creemos necesario resolver ahora; es verdaderamente du-doso si podríamos hacerlo, visto la actual condición de los autos.
Ambas partes en sus alegatos, hacen referencia á docu-mentos y asuntos que no fueron presentados debidamente á la corte en el acto de la vista; es decir, el decreto de acuerdo con el cual, Guerra reclama sus derechos nota-riales.
El fiscal.alega que los derechos de Mauricio Guerra, de acuerdo con dicho decreto, pasaron á su hijo,'Gabriel *558Guerra, solamente durante la vicia del primero, y que Gabriel Guerra no -es el sucesor legal de don Mauricio Guerra, sino meramente un sustituto personal.
Ahora bien, si Gabriel Guerra es el sucesor legal, parece que de acuerdo con la sección la. de la ley de primero de marzo de 1905, tendría el derecho de continuar en posesión de los archivos de su legítimo predecesor. En ese caso no hay nada en dicha ley que le impone el deber de entregar á nadie ningún archivo ó protocolo. Al contraído, si él no es el legal sucesor de Mauricio Guerra, podría surgir la cuestión, ¿cuál es el .deber que le impone la ley con res-pecto al Archivero General %
La sección 2 de la Ley ele mandamus especifica que el auto podrá dirigirse á cualquier tribunal inferior, cor-poración, junta ó persona, para obligar al cumplimiento de cualquier acto que la ley ordena como un deber resul-tante de un empleo, cargo, ó function. La sección 3 prescribe.
“Este auto .puede ó no (no podrá) dietarse en los casos en que se encuentre un recurso adecuado y eficaz en el curso ordinario de la ley. Podrá dictarse basa-do en los informes de la parte beneficiada é interesada.”
Claro está, si no desempeña ningún empleo, cargo, ó función, la ley no le impone ningún deber, y esta solicitud debe ser desestimada en virtud de las alegaciones del mis-mo peticionario. Puede ó no ser que Santiago R. Palmer tiene derecho á la custodia de estos protocolos, pero noso-tros no crecimos conveniente resolver, mediante un auto de mandamus, semejante cuestión, que envuelve un exa-men de autos que no nos han sido presentados.
Un (taso que como autoridad puede citarse con reda-ción al presente, es el caso de The People v. Olds, 3, Cal. p. 167 y en la 171 la corte dice:
“En la causa de The People v. Slephens, 5 Hill, 626, que es un caso análogo en muchos respectos al presente, siendo un procedí-*559miento en el que el 'demandante pretendió ser el Secretario de la ciudad de Brooklyn, y trató de conseguir, mediante dielio auto, que se le pusieran en posesión de los libros y documentos pertenecientes á aquel cargo, en tanto que el demandado se bailaba de hecho en posesión del referido cargo, so pretexto del derecho legal de po-seerlo; el Juez Bronson, al pronunciar el dictamen del Tribunal, observa que “en los casos en que la parte tiene otro recurso espe-cífico, no se concederá un auto de mandamus. Esto (dice él) ha sido resuelto cien veces y la regla está tan bien establecida, que sería un 'desperdicio de tiempo y de papel citar los libros. Mu-chos de los casos se hallan compilados en (la obra) de “Angel and Ames on Corp. "577-8, 2nd. ed.y el Juez Cowen, sin. resolver las demás cuestiones, concurrió .dictando sentencia á favor del deman-dado, por el expreso motivo de “que el demandante, si era Secre-tario (de la citada ciudad), tenía otro recurso legal específico, para obtener dichos libros y documentos.”
jSTo liabiendo demostrado el peticionario que es claro que tiene dereelio á la custodia de los protocolos, y no apa-reciendo nada que autorice la expedición de un auto de on andan ni.s* en este caso, debe denegarse la petición.

Denegada:

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras y MacLeary.